Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/02/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to. The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of determining an unusual presence of a vehicle occupant, which is a mental process. This judicial exception is not integrated into a practical application because the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,274,335. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim anticipates instant claim 1. 
Alternately or in addition, claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,274,335. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim contain all limitations of instant claim 1 with the exception of detecting the occupant. However, it would have been obvious if not inherent that in order to perform the computer implemented method as claimed, some method of detected the occupant must be performed in order to determine whether or not the route is taken with the occupant.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,274,335. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim contain all limitations of the instant claim with the exception of detecting the occupant. However, it would have been obvious if not inherent that in order to perform the computer implemented method as claimed, some method of detected the occupant must be performed in order to determine whether or not the route is taken with the occupant.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,274,335. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim contain all limitations of the instant claim with the exception of detecting the occupant. However, it would have been obvious if not inherent that in order to perform the computer implemented method as claimed, some method of detected the occupant must be performed in order to determine whether or not the route is taken with the occupant.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,274,335. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim contain all limitations of instant claim 4 with the exception of detecting the occupant. However, it would have been obvious if not inherent that in order to perform .
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,274,335. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim contain all limitations of the instant claim with the exception of detecting the occupant. However, it would have been obvious if not inherent that in order to perform the computer implemented method as claimed, some method of detected the occupant must be performed in order to determine whether or not the route is taken with the occupant.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,274,335. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim contain all limitations of the instant claim with the exception of detecting the occupant. However, it would have been obvious if not inherent that in order to perform the computer implemented method as claimed, some method of detected the occupant must be performed in order to determine whether or not the route is taken with the occupant.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,274,335. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim contain all limitations of the instant claim with the exception of detecting the .
Claim 8 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 6 of prior U.S. Patent No. 10,274,335. This is a statutory double patenting rejection.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 or 10 of U.S. Patent No. 10,274,335. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim contain all limitations of the instant claim with the exception of detecting the occupant. However, it would have been obvious if not inherent that in order to perform the computer implemented method as claimed, some method of detected the occupant must be performed in order to determine whether or not the route is taken with the occupant.
Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-19 of U.S. Patent No. 10,274,335. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims contain all limitations of the instant claim with the exception of detecting the occupant. However, it would have been obvious if not inherent that in order to perform the computer implemented method as claimed, some method of detected the occupant must be performed in order to determine whether or not the route is taken with the occupant.

Allowable Subject Matter
Claims 1-20 would be allowable if the rejections set forth in this Office action are overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on Monday-Friday 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Ryan Rink/           Primary Examiner, Art Unit 3664